Citation Nr: 1110608	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk


INTRODUCTION

The Veteran had active service from September 1963 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the Veteran requested a Board hearing, and it was scheduled for November 2, 2010.  However, in November 2010, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review. 

With regard to representation, the Veteran appointed The American Legion as his representative on a VA Form 2-22 in February 2008.  In November 2010, a Claims Reviewer with the Alabama Department of Veterans Affairs submitted a statement indicating that the Veteran had a private attorney.  However, no VA Form 2-22a has been submitted to appoint an agent or attorney, as required by regulation, nor has any communication been received on an attorney's letterhead indicating authorization to represent the Veteran.  See 38 C.F.R. § 14.629-14.631 (2010).  Therefore, the 2008 appointment of The American Legion remains in effect.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).. 


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's current tinnitus is due to any incident or event in active military service; and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In December 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  An August 2007 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the December 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February 2007 rating decision and July 2008 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran has demonstrated through his submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.

Finally, the claim was readjudicated in the July 2008 SOC after proper notice was sent.  Moreover, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran also has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Montgomery VA Medical Center (VAMC), and private treatment records.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran contends that his tinnitus is related to active service.  He alleges that that he was exposed to small arms fire and rockets in the military, and that his tinnitus began in approximately 2002.  The Veteran also claims that the constant ringing in his ears is "loud enough" to keep him awake at night.

The DD Form 214 of record indicates that his military occupational specialty (MOS) was military policeman; he qualified as a sharpshooter, and received the Combat Infantryman Badge while serving in Vietnam from June 1967 to June 1968.

The Board acknowledges, for the purpose of the present decision, that the Veteran was exposed to significant noise in service (he has specifically described that he was on a ship which was struck by four enemy rockets in Vietnam).  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current tinnitus, consistent with VA regulations, which are a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any manifestations or complaints of tinnitus.  His August 1963 enlistment, September 1964 reenlistment, and June 1970 separation examination reports do not document any complaints of hearing problems or tinnitus.  

Many years after his separation from service, the Veteran was afforded a VA examination in January 2007.  The first documented complaint of tinnitus is found in this examination report.  The Veteran reported that his tinnitus had begun in approximately 2002.  He also said he had had no significant occupational noise exposure, but had occasional recreational noise exposure, and from lawn mowers and various tools.   

The VA examiner, a clinical audiologist, stated that, although the cause of the Veteran's tinnitus cannot be determined with certainty, "it is less likely as not that the tinnitus is due to noise exposure in the military" given the Veteran's reported date of onset.   

There are no other submitted medical records that document tinnitus.  Although Dr. W.B.B. opined in April 2007 that "it is very reasonable to say" that the Veteran's hearing loss and ear disease are directly service related, he did not mention tinnitus or any related symptoms in his opinion.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of tinnitus as an organic disease of the nervous system either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any complaints of tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of a chronic neurological disease are not satisfied.
 
Moreover, continuity of a tinnitus disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the current ringing in his ears and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the actual diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no complaints of tinnitus in active service.  Following service, there is no documentation of any complaints of tinnitus until January 2007, over 35 years after separation from service.  While the Veteran is clearly sincere in his beliefs, in light of these factors, his current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over 35 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there is no competent medical opinion evidence relating the Veteran's tinnitus to military service. 

The Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's current tinnitus and his active military service.  Thus, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for tinnitus is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


